Citation Nr: 0923586	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-37 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
traumatic arthritis of the lumbosacral spine associated with 
residuals of right femur fracture.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of right femur fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to an 
increased rating for residuals of a femur fracture and 
granted the current evaluation for traumatic arthritis of the 
lumbosacral spine.

The Veteran was scheduled for a Travel Board hearing before 
the Board in October 2008, however he failed to appear.  
Under the applicable regulation, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2008).  Accordingly, this Veteran's 
request for a hearing is considered withdrawn.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Prior to the certification of this appeal to the Board in 
April 2008, but after the last adjudication by the RO in the 
March 2008 Supplemental Statement of the Case (SSOC), this 
Veteran submitted additional evidence to the RO.  This 
evidence consists of VA medical evidence from February 2008 
that was considered previously, but also competent medical 
and lay evidence pertinent to the appeal that has not yet 
been considered by the RO, the agency of original 
jurisdiction.  Lay statements by Veteran's neighbors, June 
2008; VA MRI report, May 2008; Calendar of symptoms, February 
2008 - September 2006.   

In correspondence dated in March and October 2008, the RO 
notified the Veteran that the additional evidence was not 
pertinent to the current appeal and thus no change or 
addition to the prior SSOC was needed.  The Board must 
disagree.  Binding regulatory authority directs the "careful 
consideration of all procurable and assembled data" in 
resolving any reasonable doubt that arises regarding the 
degree of a Veteran's disability.  38 C.F.R. § 4.3 (2008) 
(emphasis added).  Furthermore, "the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment," 
that is based upon lack of usefulness of the affected part.  
38 C.F.R. § 4.10 (2008).  As such, the additional medical and 
lay evidence submitted by the Veteran, which notably speaks 
directly to such functional loss and the current severity of 
the Veteran's disability, must be considered in adjudication 
of this appeal.  

To that end, 38 C.F.R. § 19.37 dictates that evidence 
received by the AOJ prior to transfer of the records to the 
Board after an appeal has been initiated will be referred to 
the appropriate rating authority for review and disposition.  
When the last Statement of the Case was prepared before the 
receipt of the additional evidence, a Supplemental Statement 
of the Case will be furnished to the appellant and his or her 
representative, unless the additional evidence received 
duplicates evidence previously of record which was discussed 
in a prior Statement of the Case or the additional evidence 
is not relevant to the issues on appeal.  38 C.F.R. § 19.37 
(2008).  Here, the Board determines that the additional 
evidence is not merely duplicative of previously considered 
evidence, and as determined above is relevant to the issues 
on appeal.  As the Veteran has the procedural right to have 
this evidence considered by the AOJ prior to Board 
adjudication, the appeal must be returned to the AOJ for this 
purpose.

As the Veteran is of an advanced age and the appeal has been 
advanced on the docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2008), the Board attempted 
to obtain a waiver of initial consideration of this evidence 
by the RO from the Veteran's service representative in order 
to expedite a determination on the issues on appeal.  In 
response, the Veteran's service representative supplied a 
"limited" waiver of regional office review, indicating that 
"If the Board will not grant the benefits sought on appeal 
then the case should be remanded to the AOJ for consideration 
of the additional evidence."  Limited waiver, June 2009.  
However, as the United States Court of Appeals for Veterans 
Claims has held that on a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  To be clear, even if the Board should determine that 
an increased evaluation were in order, but less than the 100 
percent maximum benefit, the full benefit sought would not be 
granted and thus the existing waiver would not be applicable.  
For this reason, a remand for AOJ consideration of the new 
evidence is procedurally necessary.  

Although the Board sincerely regrets the delay, it is 
necessary to ensure that the Veteran is afforded every 
possible consideration.  Accordingly, the case is REMANDED 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Readjudicate the claims for increased 
disability ratings subject to this 
appeal, taking into account all new 
evidence received since the March 2008 
SSOC.  Subsequently, an SSOC must be 
furnished to the Veteran and his 
representative. 

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



